Citation Nr: 1023852	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $2,414.57.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,945.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two decisions by of the Committee on Waivers 
and Compromises (COWC) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
November 1999 decision which found that consideration of 
waiver of an overpayment of $2,414.57 was precluded by law.  
A March 2004 decision of the COWC found that consideration of 
waiver of an overpayment of $2,945.30 was precluded by law.  

The Board remanded the claim in December 2008 for further 
development and consideration.  In a April 2010 supplemental 
statement of the case, the COWC denied entitlement to waiver 
of recovery of the two overpayments at issue.


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 30 percent rating 
for a pilonidal cyst since May 1989.

2.  The Veteran was incarcerated at a state facility for the 
commission of a felony in February 1995; the projected 
release date was February 1996; the RO received information 
of this incarceration in September 2002; the Veteran's 
disability compensation was not reduced to the 10 percent 
rate until after the February 1996 payment; and the amount of 
overpayment in excess of entitlement was $2,414.57.

3.  The Veteran was incarcerated at a state facility for the 
commission of a felony in December 2001; the projected 
release date was May 2009; the RO received information of 
this incarceration in September 2002; the Veteran's 
disability compensation was not reduced to the 10 percent 
rate until after the December 2002 payment; and the amount of 
overpayment in excess of entitlement was $2,945.30.  

4.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the Veteran in the creation of these 
debts.

5.  The Veteran was clearly was at fault in the creation of 
these debts in failing to report his incarcerations in a 
timely manner; and any VA fault in the creation of this debt 
is far outweighed by the fault of the Veteran.

6.  A waiver of repayment of these debts would result in 
unfair enrichment to the Veteran; recovery of these 
overpayments did not subject him to undue hardship; denial of 
the waiver request would not defeat the purpose of the award 
of VA benefits; and there is no indication the Veteran 
relinquished a valuable right or incurred a legal obligation 
in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  The criteria are not met for waiver of recovery of the 
overpayment in the amount of $2,414.57.  38 U.S.C.A. §§ 5107, 
5302, 5313 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 
1.965, 3.652, 3.655 (2009).

2.  The criteria are not met for waiver of recovery of the 
overpayment in the $2,945.30.  38 U.S.C.A. §§ 5107, 5302, 
5313 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 
3.652, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); see also 38 U.S.C.A. §§ 5103, 5103A.  Additionally, 
the statute at issue in this appeal is not found in Chapter 
51.  Thus, because the law as mandated by statute, and not 
the evidence, is dispositive of this particular claim, the 
VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 
(2002).

The Board is satisfied as to compliance with its December 
2008 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, the RO has requested that the 
Veteran complete a Financial Status Report.  Accordingly, the 
requested evidence has been submitted and entitlement to a 
waiver has been readjudicated.

II.  Analysis

A.  Validity of the Debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313; 38 C.F.R.§ 3.665.

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

In March 1987, VA advised the Veteran that his claim for 
service connection for a pilonidal cyst had been granted.  He 
was sent VA Form 21-8764, which advised him that his benefits 
would be reduced pending incarceration in excess of 60 days 
for a felony.  The Veteran has been in receipt of a 30 
percent rating since May 31, 1989.

Of record are documents received in May 1999, June 1999, and 
July 1999 which revealed that the Veteran had been 
incarcerated at a state correctional facility since February 
4, 1995, due to the commission of a felony.  The Veteran's 
scheduled release date was February 4, 1996.  It was 
thereafter proposed by the RO that the Veteran's compensation 
benefits be reduced from the 30 percent service connected 
disability rate of payment to the 10 percent rate service 
connected disability rate of payment, effective from April 5, 
1995.

In letters dated in July 1999; the RO informed the Veteran 
that since he had been incarcerated for the commission of a 
felony it was proposed that his VA disability compensation be 
reduced, effective April 5, 1995.  Full payment was to be 
reinstated upon release on February 4, 1996.  The Veteran was 
also informed that the adjustment would result in an 
overpayment of benefits that had been previously paid to him.  
He was further informed that his current rate of compensation 
would be maintained for 60 days to allow him to present 
evidence as to why the proposed reduction should not be 
affected.

The Veteran became entitled to receive compensation only at 
the 10 percent level beginning April 5, 1995, the 61st day of 
his incarceration.  However, in actuality he continued to 
receive his full rate of compensation until February 1996.  
Thus, an overpayment in the amount of $2,414.57 was created.  
The amount of the overpayment has been demonstrated by a July 
1999 compensation and pension award that is included in the 
claims folder.  The Veteran has at no time challenged the 
amount of the overpayment.  

Of record is a VA and Social Security Administration (SSA) 
prisoner computer match printed in September 2002 which 
revealed that the Veteran had been incarcerated at a state 
correctional facility since December 5, 2001, due to the 
commission of a felony.  The Veteran's scheduled release date 
was in May 2009.  It was thereafter proposed by the RO that 
the Veteran's compensation benefits be reduced from the 30 
percent service connected disability rate of payment to the 
10 percent rate service connected disability rate of payment, 
effective from February 4, 2002.

In a letters dated in October 2002 and November 2002, the RO 
informed the Veteran, that since he had been incarcerated for 
the commission of a felony, it was proposed that his VA 
disability compensation be reduced, effective February 4, 
2002.  The Veteran was also informed that the adjustment 
would result in an overpayment of benefits that had been 
previously paid to him.  He was further informed that his 
current rate of compensation would be maintained for 60 days 
to allow him to present evidence as to why the proposed 
reduction should not be affected.

The Veteran became entitled to receive compensation only at 
the 10 percent level beginning February 4, 2002, the 61st day 
of his incarceration.  However, in actuality he continued to 
receive his full rate of compensation until December 2002.  
Thus, an overpayment in the amount of $2,945.30 was created.  
The amount of the overpayment has been demonstrated by a 
March 2004 audit that is included in the claims folder.  The 
Veteran has at no time challenged the amount of the 
overpayment.  

B.  Entitlement to Waiver

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)).  If warranted, the Board may waive a portion of the 
debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

The Board has determined that waiver of the debts in this 
case is not precluded by a finding of fraud, 
misrepresentation, or bad faith. 

The Board must now proceed to the question of whether the 
collection of the overpayment would be against "equity and 
good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(a).  As mentioned, pursuant to 38 C.F.R. § 1.965, the 
standard of equity and good conscience will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests entirely with 
the Veteran, inasmuch as it was due to his failure to inform 
VA of his incarcerations.  Even assuming that the VA could 
have acted more quickly, any fault on VA's part is minimal, 
and on balance, as discussed above, the Veteran is 
significantly at fault for creating the overpayment.  He was 
advised by VA that he needed to supply information to VA 
regarding his incarceration and, while he was put on notice 
of his responsibility, he did not respond.  In balancing the 
fault based on the circumstances in this case, the Veteran's 
fault was clearly more significant.  Thus, the Board finds 
that he bears primary fault in the creation of the 
overpayments at issue.  

The third element is whether the Veteran would be subjected 
to undue hardship if the debt were recovered.  The 
overpayments at issue have been recovered in full by 
deductions in his monthly VA benefits and there is no 
evidence that he was prevented from providing himself the 
basic necessities of life during that period.  A Financial 
Status Report dated in September 2009 noted that his income 
exceeded his expenses by $47.00, he had $850.00 deposited in 
a bank, and he paid off $4,500 in credit card debt.  His 
obligation to the U. S. Government should be afforded the 
same consideration as his credit card debts.  Therefore, the 
Veteran was not subjected to undue hardship during the 
collection of this debt.

After weighing all of the enumerated factors, the total 
recovery of the overpayment does not violate the principles 
of equity and good conscience.  It has not been shown that 
recovery of the debt, which has already been recouped through 
monthly installments from his VA compensation, created an 
undue hardship or defeated the purpose of his VA benefits.  
Waiver of the debt would result in his unjust enrichment 
because he received compensation for which he was not 
entitled.  There is no evidence of detrimental reliance on 
his part.  As the preponderance of the evidence is against 
his claim, the "benefit-of-the-doubt" rule does not apply and 
waiver of the indebtedness is not warranted.  38 U.S.C.A. § 
5107(b).












ORDER

The request for a waiver of indebtedness created by an 
overpayment of compensation benefits in the amount of 
$2,414.57 is denied.

The request for a waiver of indebtedness created by an 
overpayment of compensation benefits in the amount of  
$2,945.30 is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


